

EXHIBIT 10.2






HSN, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN


As Amended and Restated Effective as of December 31, 2017
















DM_US 86063509-3.068731.0017

--------------------------------------------------------------------------------






HSN, INC. NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of December 31, 2017)


ARTICLE I(A)
FREEZE OF THE PLAN
EFFECTIVE 11:59pm ON DECEMBER 31, 2017 CONTINGENT
ON CORPORATE TRANSACTION
1A.1    Corporate Transaction and Future of the Plan. On July 5, 2017, Liberty
Interactive Corporation, a Delaware corporation, Liberty Horizon, Inc., a
Delaware corporation and HSN, Inc., a Delaware corporation (the “Company”),
entered into that certain Agreement and Plan of Merger (the “Corporate
Transaction”) in which upon the close of the Corporate Transaction, the Company
will become a wholly-owned subsidiary of Liberty Interactive Corporation. The
expectations of all the parties is that the Corporate Transaction shall close on
or before December 31, 2017. Liberty Interactive Corporation has indicated that
it expects to freeze this HSN, Inc. Nonqualified Deferred Compensation Plan (the
“Plan”) on or after close but in no event later than December 31, 2017, such
that elective deferrals under Section 2.2 of the Plan and employer contributions
under Section 2.3 of the Plan shall not be permitted on and after January 1,
2018.


1A.2    Plan Freeze and Effectiveness of This Amended and Restated Plan.
Notwithstanding any other provision of the Plan to the contrary, this HSN, Inc.
Nonqualified Deferred Compensation Plan (As Amended and Restated Effective as of
December 31, 2017) (the “Plan”) is frozen effective as of 11:59pm on December
31, 2017 (the “Freeze Date”) IF AND ONLY IF the Corporate Transaction does in
fact close on or before December 31, 2017. Upon close of the Corporation
Transaction on or before December 31, 2017, this December 31, 2017 amended and
restated version of the Plan shall be immediately effective. In the event the
Corporate Transaction does NOT Close on or before December 31, 2017, this Plan
as amended and restated as of December 31, 2017 shall immediately become null
and void and have no effect, with the final result being that the HSN, Inc.
Nonqualified Deferred Compensation Plan (Effective as of January 1, 2014)
continues in existence and uninterrupted as the official Plan document. If this
Plan becomes immediately effective per the above, then as of the Freeze Date:


(a)    No Participant shall be permitted to make an Elective Deferral
contribution as provided for under Section 2.2 of the Plan with respect to any
Plan Year on and after the Freeze Date. Any Deferral Elections previously made
with respect to the Plan Year beginning January 1, 2018 shall be immediately
null and void as of the Freeze Date and any evergreen Deferral Elections that
would continue into the 2018 Plan Year shall also become immediately null and
void as of the Freeze Date; and
(b)    No Participant shall be permitted to receive an Employer Contribution as
provided for under Section 2.3 of the Plan with respect to any Plan Year on and
after the Freeze Date.
ARTICLE I
GENERAL PROVISIONS


DM_US 86063509-3.068731.0017

--------------------------------------------------------------------------------





1.1    Purpose. Subject to Article IA, the purpose of this HSN, Inc.
Nonqualified Deferred Compensation Plan (the “Plan”) was to enable selected
Employees the Company or its subsidiaries (the “Employers”) to elect to defer
compensation in addition to the amount that can be deferred under the HSN, Inc.
Retirement Savings Plan (the “401(k) Plan”), and also to permit the Employers to
provide additional amounts of deferred compensation for other key Employees.
1.2    Effective Date. The amended and restated version of this Plan shall be
effective December 31, 2017.
1.3    Company and Employers. The Plan was adopted for the benefit of selected
Employees of the Company and the Employers. Each Employer is liable for the
payment of benefits to a Participant that is or was an Employee of such
Employer. The Company is the sponsor of the Plan for purposes of ERISA and the
issuer of all interests in the Plan for securities laws purposes.
1.4    Plan Year. The Plan Year of the Plan shall coincide with the calendar
year, except as the Administrator shall otherwise determine.
1.5    Definitions and Rules of Construction. As used in this Plan, certain
capitalized terms shall have the meanings set forth below. Nouns and pronouns
which are of one gender shall be construed to include all genders, and the
singular shall include the plural and vice-versa, except as the context
otherwise clearly requires. Article and Section headings are for ease of
reference only and shall have no substantive meaning.
(a)    “Account” means the separate bookkeeping account maintained on the books
of a Participant’s Employer to reflect the amount owed to him/her pursuant to
this Plan. Each Account shall be divided into the following subaccounts:
(i)
The Deferred Account shall include the amounts deferred by the Participant
pursuant to Section 2.2 and the income attributable thereto.

(ii)
The Employer Account shall include any amounts credited to the Participant
pursuant to Section 2.3 and the income attributable thereto.

(iii)
The Specified Date Distribution Account shall include any amount with respect to
which the Participant makes a specified date distribution election pursuant to
Section 3.2 and the income attributable thereto.

The Administrator may establish additional subaccounts within a Participant’s
Account to reflect different distribution elections made with respect to amounts
deferred or contributed in different Plan Years and the income attributable
thereto, or for any other purpose, or may combine two or more subaccounts. The
term “Account”, when not otherwise specified, shall refer collectively to all of
the subaccounts comprising a Participant’s Account.


DM_US 86063509-3.068731.0017    2

--------------------------------------------------------------------------------





(b)    “Administrator” means the Company or such other person as the Company
shall designate pursuant to Section 4.1.
(c)    “Affiliate” means any corporation that is a member of a controlled group
of corporations that includes an Employer, or any entity that is under common
control with an Employer, as defined under §414(b) or §414(c) of the Code, but
that is not an Employer as defined herein.
(d)    “Aggregated Plan” means any individual account deferred compensation plan
maintained by an Employer or Affiliate that is required to be aggregated with
the Plan for purposes of §409A.
(e)    “Annual Bonus” means an Active Participant’s annual bonus, if any,
payable under the Company’s short-term incentive plan, with respect to any Plan
Year before January 1, 2018, designated by the Administrator.
(f)    “Base Salary” means an Active Participant’s base salary payable by
his/her Employer, not including any form of incentive or additional
compensation.
(g)    “Beneficiary” means the person or persons designated to receive the
Participant’s Account in the event of his/her death pursuant to Section 3.5. A
Participant’s Beneficiary shall be the person or persons designated by the
Participant in accordance with procedures established by the Administrator. A
Participant may change his/her Beneficiary from time to time without the consent
of the Beneficiary. Subject to rules, procedures, and limitations established by
the Administrator, a Beneficiary may be an entity (including a trust or
nonprofit organization), and the Participant may designate multiple or
contingent Beneficiaries and specify the manner in which his/her Account will be
divided among them. All designations of Beneficiaries, and revocations or
changes in designations, shall be made in accordance with rules, procedures and
limitations prescribed by the Administrator. No designation of a Beneficiary,
and no revocation or change in a designation, shall be effective until actually
received by the Administrator in writing, and the Administrator’s determination
of a Participant’s Beneficiary, if made in good faith, shall be final and
conclusive on all parties. If a Participant fails to designate a Beneficiary, or
if all of the Participant’s Beneficiaries predecease the Participant, the
Participant’s Beneficiary shall be the representative of his/her estate. If a
Beneficiary dies after the Participant’s death but before the distribution of
the Beneficiary’s share of the Account, and the Participant has not designated a
secondary Beneficiary, the Beneficiary’s share shall be paid to the
Beneficiary’s estate.
(h)    “Board” means the Board of Directors of the Company.
(i)    “Change in Control” means any of the following:
(i)
The acquisition by any individual, entity or Group (a “Person”), other than the
Company, of beneficial ownership of equity securities of the Company



DM_US 86063509-3.068731.0017    3

--------------------------------------------------------------------------------





representing more than 50% of the voting power of the then outstanding equity
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
any acquisition that would constitute a Change in Control under this subsection
(i) that is also a Business Combination shall be determined exclusively under
subsection (iii) below; or
(ii)
Individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors at such time shall become an Incumbent Director, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii)
Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company, the
purchase of assets or stock of another entity, or other similar corporate
transaction (a “Business Combination”), in each case, unless immediately
following such Business Combination, (A) more than 50% of the Resulting Voting
Power shall reside in Outstanding Company Voting Securities retained by the
Company’s stockholders in the Business Combination and/or voting securities
received by such stockholders in the Business Combination on account of
Outstanding Company Voting Securities, and (B) at least a majority of the
members of the board of directors (or equivalent governing body, if applicable)
of the entity resulting from such Business Combination were Incumbent Directors
at the time of the initial agreement, or action of the Board, providing for such
Business Combination; or

(iv)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company

(j)    “Code” means the Internal Revenue Code of 1986, and any treasury
regulations, rulings or other authoritative administrative pronouncements
interpreting the Code. If any provision of the Code specifically referred to
herein is amended or replaced, the reference shall be deemed to be to the
provision as so amended, or to the new provision, if such reference is
consistent with the purposes of the Plan.


DM_US 86063509-3.068731.0017    4

--------------------------------------------------------------------------------





(k)    “Company” means HSN, Inc. and any successor thereto that assumes the
obligations of the Company under this Plan.
(l)    “Deferral Election” means an agreement between an Active Participant (as
defined in Section 2.1 of the Plan) and his/her Employer specifying that a
portion of his/her compensation shall be withheld and credited to his/her
Account in the Plan pursuant to Section 2.2, or providing that additional
amounts will be credited to his/her Account pursuant to Section 2.3, or both,
and any amendment thereto. To the extent determined by the Administrator, a
Deferral Election may take the form of an election made by the Participant
either in writing or through electronic communications. The term “Deferral
Election” may also refer to any provision of an employment, consulting,
severance, or other agreement for the performance of services that makes
specific reference to this Plan and provides for deferred compensation.
(m)    “Employee” means any person employed by any Employer and classified as an
Employee by such Employer. The term “Employee” shall not include a person who is
retained to provide services for an Employer as an independent contractor, or
who provides services for an Employer pursuant to an agreement or understanding,
written or unwritten, with a third party that such person shall be treated as an
employee of the third party, but who is subsequently determined to be an
employee at common law, for purposes of any federal or state tax or employment
law, or for any other purpose.
(n)    “Employer” means the Company and any subsidiary of the Company that
adopts the Plan and is the employer or former employer of a Participant.
(o)    “ERISA” means the Employee Retirement Income Security Act of 1974, and
any Labor Department regulations, rulings or other authoritative administrative
pronouncements interpreting ERISA. If any provision of ERISA specifically
referred to herein is amended or replaced, the reference shall be deemed to be
to the provision as so amended, or to the new provision, if such reference is
consistent with the purposes of the Plan.
(p)    “401(k) Plan” means the HSN, Inc. Retirement Savings Plan, or any other
tax-qualified plan containing a qualified cash or deferred arrangement adopted
by any Employer and in which any Participant is eligible to participate.
(q)    “Participant” means an Employee designated to participate in the Plan
pursuant to Section 2.1, while he/she has the right to any benefits under the
Plan. Participants are divided into Active Participants and Inactive
Participants, as described in Section 2.1, and the term “Participant”, when not
modified, shall refer to both Active and Inactive Participants, unless clearly
inconsistent with the context.
(r)    “Plan” means this HSN, Inc. Nonqualified Deferred Compensation Plan, as
amended from time to time.


DM_US 86063509-3.068731.0017    5

--------------------------------------------------------------------------------





(s)    “§409A” means §409A of the Code, and any treasury regulations, rulings or
other authoritative administrative pronouncements interpreting §409A of the
Code.
(t)    “Retirement” means an Employee’s Separation from Service for any reason
(other than death) on or after the Employee’s fifty-fifth birthday.
(u)    “Separation from Service” means an Employee’s termination of employment
with all Employers and Affiliates for any reason. The term “Separation from
Service” shall be construed in accordance with the requirements of §409A, and no
Employee shall be considered to have incurred a Separation from Service until
he/she has incurred a “separation from service” as defined in §409A. Without
limiting the generality of the foregoing:
(i)
An Employee who is on an approved leave of absence shall not incur a Separation
from Service unless he/she fails to return to employment at the end of such
leave of absence; provided that either (i) the leave of absence is of not more
than six months in duration, or (ii) the Participant has a legal or contractual
right to reemployment at the end of the leave of absence. The Separation from
Service of such an Employee will occur when he/she fails to return.

(ii)
Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Employer or Affiliate and Employee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Employee will perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
Employer or Affiliate if the Employee has been providing services to the
Employer or Affiliate less than 36 months).

(iii)
An Employee who is transferred to the employ of an Affiliate, shall no longer be
an Active Participant but shall not have incurred a Separation from Service for
purposes of distribution of his/her Account until his/her employment is
terminated by all Employers and Affiliates.

(iv)
An Employee who terminates his/her employment with all Employers and Affiliates,
but continues to render services to any Employer or Affiliate in a capacity
other than as an Employee (other than solely as a member of a board of
directors), will incur a Separation from Service only when all arrangements for
the provision of services to all Employers and Affiliates have been terminated.



DM_US 86063509-3.068731.0017    6

--------------------------------------------------------------------------------





(v)    “Unforeseeable Emergency” means a severe financial hardship resulting
from a sudden or unexpected illness or accident of the Participant, the
Participant’s spouse or one of his/her dependents or primary Beneficiaries, loss
of the Participant’s property due to casualty or similar extraordinary and
unforeseeable circumstances arising as a result of one or more recent events
beyond the control of the Participant, as determined by the Administrator in its
sole discretion and in accordance with the requirements of §409A. A financial
hardship that is foreseeable or within the Participant’s control, such as the
need or desire to purchase a residence or to send a child to college, shall not
be considered an Unforeseeable Emergency.
ARTICLE II    
ELIGIBILITY AND BENEFITS
2.1    Eligibility
(a)    Only Employees who are members of a select group of management and highly
compensated Employees, as determined under criteria specified by the
Administrator in its sole discretion, on the first day of any Plan Year (or on
the date of hire) shall be eligible to participate in the Plan for such Plan
Year. The Employees who are so designated to participate in the Plan shall be
referred to herein as “Active Participants” for so long as they have the right
to have additional amounts credited to their Accounts pursuant to Section 2.2 or
2.3. A person who is no longer an Active Participant, but who still has an
undistributed Account in the Plan, shall be referred to as an “Inactive
Participant.” Notwithstanding anything to the Contrary, no Employee of an
Employer shall be eligible or shall become a new Participant under the Plan with
respect to any Plan Year on and after the Freeze Date.
(b)    Any Employer, with the consent of the Administrator, may enter into a
Deferral Election with an Employee not described in paragraphs (a), and such
Employee shall thereby become an Active Participant. Notwithstanding anything to
the Contrary, no Employee of an Employer shall be eligible or shall become a new
Active Participant under the Plan with respect to any Plan Year on and after the
Freeze Date.


2.2    Elective Deferrals.
(a)    Notwithstanding anything to the Contrary, no Employee of an Employer
shall be permitted to make a Deferral Election under the Plan with respect to
any Plan Year on and after the Freeze Date.
(b)    For Plan Years prior to the Freeze Date, each Active Participant may, for
any Plan Year, elect to have a portion of his/her Base Salary and/or Annual
Bonus deferred pursuant to the Plan, subject to the following limitations:


DM_US 86063509-3.068731.0017    7

--------------------------------------------------------------------------------





(i)
An Active Participant may elect to defer any whole percentage of each payment of
his/her Base Salary during the Plan Year up to a maximum of 75 percent, provided
that the maximum amount deferred from each payment shall not exceed the net
amount of such payment after all legally required withholding and the minimum
total amount deferred for each Plan Year shall not be less than $2,000.

(ii)
An Active Participant may elect to defer any whole percentage, or a whole
percentage of the excess over a specified dollar amount, of his/her Annual Bonus
for the Plan Year up to a maximum of 100 percent, provided that the maximum
amount deferred from shall not exceed the net amount of such payment after all
legally required withholding and the minimum total amount deferred for each Plan
Year shall not be less than $2,000.

(iii)
The Administrator may permit Active Participants to make Deferral Elections that
will apply only to the extent that the Active Participant’s deferral
contributions to the 401(k) Plan are limited by one or more provisions of the
Code, subject to Section 2.2(f).

(c)    For Plan Years prior to the Freeze Date, all Deferral Elections were made
in accordance with procedures established by the Administrator. Deferral
Elections were made during periods of time specified by the Administrator, which
periods ended not later than the times set forth below, provided that nothing
contained herein shall be construed to prevent the Administrator from requiring
that Deferral Elections be made prior to the times set forth below:
(i)
Except as otherwise provided below, all Deferral Elections must be made not
later than the last day of the Plan Year immediately preceding the Plan Year in
which the Base Salary or Annual Bonus begins to be earned. For this purpose, a
Participant’s Annual Bonus begins to be earned on the first day of the
applicable performance period.

(ii)
If the Administrator determines that an Active Participant’s Annual Bonus
constitutes “performance based compensation” as defined in §409A, the
Administrator may permit the Active Participant to make a Deferral Election with
respect to the Annual Bonus not later than six months prior to the last day of
the performance period. An Active Participant’s Annual Bonus shall not fail to
qualify as performance based compensation solely by reason of the fact that the
Active Participant may be entitled, under the terms of an employment agreement
or otherwise, to receive a portion of his/her Annual Bonus without regard to
whether the performance criteria are satisfied by reason of death, disability,
or change in control event as defined in §409A, provided that if the Active
Participant becomes entitled to a portion of his/her



DM_US 86063509-3.068731.0017    8

--------------------------------------------------------------------------------





Annual Bonus by reason of such circumstances his/her Deferral Election shall be
void.
(iii)
An Employee who first becomes eligible to participate in the Plan (or any other
Aggregated Plan) during a Plan Year, may make a Deferral Election not more than
thirty (30) days after becoming eligible, which election shall apply
prospectively only. If the Active Participant is eligible to receive an Annual
Bonus for such Plan Year, such Deferral Election shall apply only to the portion
of his/her Annual Bonus attributable to the period after the election is made,
determined by daily proration. For this purpose, an Employee who has previously
participated in the Plan, or an Aggregated Plan, shall be treated as being
eligible for the first time if either all benefits under the Plan or Aggregated
Plan were previously distributed to him/her and he/she was not eligible to
participate immediately following such distribution, or if he/she ceased to be
eligible to participate in the Plan or such Aggregated Plan other than through
accrual of earnings at least 24 months prior to the date on which he/she again
becomes eligible.

(d)    For Plan Years prior to the Freeze Date, an Active Participant who made
any Deferral Election for a Plan Year was deemed to have made the same election
for each subsequent Plan Year, provided that he/she remains eligible to make
elections, until he/she affirmatively changes the election. Notwithstanding the
foregoing, any evergreen Deferral Election that would continue into the 2018
Plan Year shall become immediately null and void as of the Freeze Date.
(e)    To the extent permitted by the Administrator, an Active Participant who
has made a Deferral Election for a Plan Year may change or revoke the Deferral
Election until the last day provided in the applicable provision of paragraph
(b) above, but after such last day all elections shall be irrevocable and may be
changed only as permitted by §409A. Subject to paragraph (a) above, any Deferral
Elections previously made with respect to the Plan Year beginning January 1,
2018 shall be immediately null and void as of the Freeze Date.
(f)    For Plan Years prior to the Freeze Date, if an Active Participant made a
Deferral Election for a Plan Year, but incurred a termination of employment
prior to payment of the compensation for which the Deferral Election was made,
his/her termination of employment did not affect his/her Deferral Election, and
the compensation was deferred and paid in accordance with the terms of the Plan.
(g)    For Plan Years prior to the Freeze Date, except as otherwise provided
under Section 2.2(a)(iii), an Active Participant’s Deferral Election under the
Plan shall be independent of his/her election, if any, to defer all or a portion
of his/her compensation under the 401(k) Plan, and the amount that an Active
Participant has elected to defer pursuant to this Plan shall not be affected by
the amount that an Active Participant is eligible to, or elects to, contribute
to the 401(k) Plan, as a


DM_US 86063509-3.068731.0017    9

--------------------------------------------------------------------------------





result of the application of the limitations contained in §401(a)(17), §401(k),
§415, or §402(g) of the Code or otherwise. In no event shall any change in an
Active Participant’s deferrals under the 401(k) Plan in any Plan Year cause the
amount deferred under this Plan for the same Plan Year to increase by an amount
that exceeds the limitation in effect under §402(g) of the Code for such Plan
Year, or cause the amount of Employer matching contributions under this Plan to
exceed the amount of matching contributions that would have been credited to the
Active Participant’s account in the 401(k) Plan if his/her deferrals under the
401(k) Plan had not been limited.
(h)    For Plan Years prior to the Freeze Date, any Employer, with the consent
of the Administrator, may enter into a Deferral Election with an Active
Participant (including but not limited to a person described in Section 2.1(b))
which provides for compensation to be withheld and credited to the Active
Participant’s Deferral Account on a basis different from that described in
paragraph (a). Such a Deferral Election may provide for the deferral of forms or
amounts of compensation different from those defined as Base Salary or Annual
Bonus.
(i)    For Plan Years prior to the Freeze Date, an Active Participant’s Deferral
Elections may have been revoked by the Administrator during a Plan Year to the
extent reasonably necessary to enable the Participant to satisfy an
Unforeseeable Emergency. If a Participant receives a hardship distribution under
a 401(k) Plan, the Participant’s deferral election shall be revoked, and the
Participant shall be ineligible to make a deferral election, with respect to all
amounts of compensation that become payable within six months after the date of
the hardship distribution (including amounts payable in the following Plan
Year).
(j)    For Plan Years prior to the Freeze Date, all Deferral Elections were
made, modified and revoked in accordance with rules established by the
Administrator. Such rules may vary the amount or type of compensation that may
be deferred or, subject to §409A, the time or manner in which Deferral Elections
may be made, modified and revoked, and the Plan shall be deemed amended
accordingly. Amounts deferred pursuant to this Section 2.2 shall be credited to
the Active Participant’s Deferral Account as of the date on which the deferred
compensation would otherwise have been paid. No Deferral Election shall permit a
Participant to defer compensation already earned when the Deferral Election is
made.
2.3    Employer Contributions.
(a)    Notwithstanding anything to the Contrary, no Employee of an Employer
shall be permitted to receive Employer Contributions under the Plan with respect
to any Plan Year on and after the Freeze Date.
(b)    For Plan Years prior to the Freeze Date, for each Plan Year, an Employer
may (but shall in no event be required to) credit the Employer Accounts of some
or all of the Active Participants employed by such Employer with such additional
amounts as the Employer may determine in its sole discretion. Such amounts may
be calculated to be all or a portion of the employer matching contributions to
which an Active Participant would be entitled under the 401(k)


DM_US 86063509-3.068731.0017    10

--------------------------------------------------------------------------------





Plan if his/her contributions to the 401(k) Plan were not limited by
§401(a)(17), §401(k), §415, or §402(g) of the Code , or on any other basis
determined by the Employer. Any amounts contributed by an Employer pursuant to
this paragraph (a) shall be recorded in the manner specified by the
Administrator.
(c)    For Plan Years prior to the Freeze Date, any Employer, with the consent
of the Administrator, may enter into an employment agreement, or adopt
employment policies, with or applicable to an Active Participant (including but
not limited to a person described in Section 2.1(b)) which provides for amounts
to be credited to the Active Participant’s Employer Account on a basis different
from that described in paragraph (a). Such an agreement or policy shall specify
the basis upon which the amount to be so credited shall be determined, and may
also specify a vesting schedule applicable to such amounts.
2.4    Earnings.
(a)    The Administrator shall designate selected mutual funds or other
investment media (“funds”), and each Participant shall have the right to have
earnings (including realized and unrealized gains and losses) on his/her Account
computed as if it had been invested in such funds in such proportions as the
Participant shall elect. The funds may be the same as the investment funds
designated under the 401(k) Plan, or may exclude some or all of such investment
funds or include other funds as the Administrator may determine. The portion of
each Participant’s Account that is deemed to be invested in each fund shall be a
whole percentage, and elections may be changed at such intervals and in such
manner as the Administrator may determine. The Administrator shall have the
authority to select and discontinue funds at any time, to establish a rate at
which interest shall be credited on Accounts with respect to which no fund
election is in effect, and otherwise to establish rules and procedures with
respect to the calculation and crediting of earnings, including changing the
intervals at which fund elections may be made or at which earnings are posted,
and establishing a minimum or maximum percentage that may be deemed invested in
any fund.
(b)    Anything else contained herein to the contrary, in no event shall any
Participant be allowed to elect a rate of return on his/her Account
retroactively, and in all cases earnings shall be computed in such a manner that
they shall not be considered additional deferred compensation for purposes of
FICA withholding under §3121(v) of the Code.
2.5    Vesting.
(a)    The balance in a Participant’s Deferral Account shall be fully vested and
nonforfeitable at all times. The balance in a Participant’s Employer Account (or
any subaccount thereof) shall be vested if and only if the Participant has
completed two continuous years of unbroken employment with the Employers and
Affiliates at the time of his/her Separation from Service, except as otherwise
provided in an agreement entered into pursuant to Section 2.3(b). To the extent
a Participant’s Account is not vested at the time of his/her termination of
employment for any reason,


DM_US 86063509-3.068731.0017    11

--------------------------------------------------------------------------------





the non-vested portion shall be forfeited, and neither the Company nor any
Employer shall have any further obligation to him/her whatsoever with respect to
the forfeited portion.
(b)    Anything else contained herein to the contrary notwithstanding, if a
Participant is a party to any agreement that imposes any restrictions on the
Participant’s activities following the Participant’s termination of employment,
including any agreement preventing the Participant from competing with the
Company, soliciting employees or customers of the Company, misusing the
Company’s confidential information, or disparaging the Company, and the
Participant commits a breach of such agreement, the entire remaining unpaid
balance in the Participant’s Employer Account shall be forfeited.


DM_US 86063509-3.068731.0017    12

--------------------------------------------------------------------------------







ARTICLE III    
PAYMENT OF BENEFITS
3.1    Time and Form of Payment.
(a)    Except as otherwise provided in this Article III, the entire balance in a
Participant’s Account shall be distributed to the Participant upon his/her
Separation from Service in the manner described herein, and no portion of
his/her Account shall be distributed until he/she has incurred a Separation from
Service. A Participant may elect in accordance with paragraph (c) to have all or
a portion of his/her Account balance attributable to deferrals or contributions
for any Plan Year deferred until his/her fifty-fifth birthday if he/she incurs a
Separation from Service prior to becoming eligible for Retirement, in which
event his/her Account shall be distributed as if he/she had Retired on his/her
fifty-fifth birthday, including any election for payment of installments upon
Retirement.
(b)    Unless a Participant has elected payment in installments pursuant to
paragraph (c), the entire balance in Deferral Account shall be distributed to
him/her in a single lump sum as soon as practicable, but in no event more than
90 days, after his/her Retirement or other Separation from Service, and the
balance in his/her Employer Account shall be distributed to him/her (unless
forfeited pursuant to Section 2.5(b)) on the first anniversary of his/her
Retirement or other Separation from Service.
(c)    A Participant may elect to have all or a portion of his/her Account
balance attributable to deferrals or contributions for any Plan Year paid in not
more than fifteen (15) annual installments upon his/her Retirement, or to have
all or a portion of his/her Account balance attributable to deferrals or
contributions for any Plan Year paid in not more than five (5) annual
installments upon his/her Separation from Service for any reason other than
Retirement, or both. If a Participant elects to have all or a portion of his/her
Account paid in installments, the first installment shall be paid in the January
of the Plan Year immediately following his/her Retirement or other Separation
from Service, and subsequent installments shall be paid in January of the
following years. Each installment shall be equal to the balance in his/her
Account immediately preceding the distribution divided by the number of
installments remaining to be paid (including the installment being calculated),
except that the portion of the first installment attributable to the
Participant’s Employer Account, if any, shall be deferred and added to the
second installment (unless forfeited pursuant to Section 2.5(b)). The
Participant’s Account shall continue to participate in the crediting of earnings
until paid in full. All installments shall be considered a single “payment” for
purposes of §409A.
(d)    A Participant’s election either to have payment of all or a portion of
his/her Account balance attributable to deferrals or contributions for any Plan
Year deferred until his/her fifty-fifth birthday pursuant to paragraph (b), or
paid in installments pursuant to paragraph (c), must be made with the applicable
Deferral Election. The Administrator may permit a Participant to change his/her
election regarding the payment of any portion of his/her Account in a lump sum
or installments upon


DM_US 86063509-3.068731.0017    13

--------------------------------------------------------------------------------





Retirement, but not any other election, either to elect more or fewer
installments, including payment in a lump sum, provided that (i) the new
election is made not less than twelve months prior to the date of the
Participant’s Retirement, and (ii) the date on which payment commences is
deferred by not fewer than five (5) years. All elections as to time and form of
payment (including elections made pursuant to Section 3.2 or 3.3) shall be made,
modified and revoked in accordance with rules established by the Administrator.
Such rules may, subject to §409A, vary or restrict the right to make, modify or
revoke elections, or the time or manner in which elections may be made, modified
and revoked, and the Plan shall be deemed amended accordingly.
(e)    Anything else contained herein to the contrary notwithstanding, if the
Participant’s total vested Account balance (including any Specified Date
Distribution Account) at the time of his/her Retirement or other Separation from
Service is not more than $5,000, his/her entire Account balance shall be
distributed in accordance with paragraph (b).
(f)    Notwithstanding the foregoing, if at the time of his/her Retirement or
other Separation from Service a Participant is a “specified employee” as defined
in §409A, no payment shall be paid to him/her until the first day of the seventh
month following the month that includes the date of the Retirement or other
Separation from Service. If the Participant has elected payment in installments,
only the installments that would otherwise have been paid prior to such date
shall be so delayed and the remaining installments shall be paid when scheduled.
The Administrator shall determine which Participants are specified employees in
accordance with §409A, including the application of any options. The provisions
of this paragraph (f) shall not apply to payment pursuant to any other Section
of this Article III, except as otherwise provided in Section 3.3.
3.2    Specified Date Distributions.
(a)    An Active Participant may elect, in accordance with procedures
established by the Administrator, to have all or a portion of his/her Account
balance attributable to deferrals or contributions for any Plan Year paid in
January of a Plan Year specified in such election that is not earlier than the
January of the third Plan Year following the Plan Year of the deferral,
regardless of whether he/she has incurred a Separation from Service. Any portion
of a Participant’s deferrals that he/she elects to have paid as a specified date
distribution shall be credited to a Specified Date Distribution Account, and
distributed beginning on the elected distribution date, together with any
earnings attributed to such Account.
(b)    A distribution pursuant to this Section 3.2 must be made with the Active
Participant’s Deferral Election for the Plan Year in which the deferrals are to
be credited to the Specified Date Distribution Account. Specified Date
Distributions shall be paid in a lump sum unless the Participant elects as part
of the Deferral Election to have the Specified Date Distribution paid in not
more than five (5) annual installments, in which case the first installment
shall be paid in January of the year specified in the Deferral Election and
subsequent installments shall be paid in January of the following years. Each
installment shall be equal to the balance in his/her Specified Date Distribution


DM_US 86063509-3.068731.0017    14

--------------------------------------------------------------------------------





Account immediately preceding the distribution divided by the number of
installments remaining to be paid (including the installment being calculated),
and all installments shall be considered a single “payment” for purposes of
§409A. The Administrator may permit a Participant to change a Specified Date
Distribution Election, provided that the new election is made prior to January 1
of the Plan Year immediately preceding the Plan Year in which the Specified Date
Distribution is scheduled to be made, and the new scheduled distribution date is
at least five (5) years after the original scheduled date.
3.3    Change in Control. An Active Participant may elect to have his/her
Account, to the extent vested, paid in a lump sum as soon as practical, but no
later than ninety (90) days, after a Change in Control; provided that if the
Change in Control occurs after a Participant who is a specified employee has
incurred a Separation from Service, Section 3.1(f) shall apply. Such election
shall be made with the Active Participant’s first Deferral Election and shall
apply to his/her entire Account. Notwithstanding the foregoing, a transaction
shall not be considered a Change in Control with respect to a Participant unless
the transaction also constitutes a “change in control event” with respect to the
Participant as defined in paragraph (v) (vi)(B) or (vii) of Treasury Regulation
§1.409A-3(i)(5), substituting “substantially all of the assets of the Company
(but in no event less than 40 percent of the total gross fair market value of
all of the assets of the Company)” for “40 percent of the total gross fair
market value of all of the assets of the corporation” in paragraph (vii).
3.4    Withdrawals for Unforeseeable Emergencies. The Administrator may
authorize the revocation of a Participant’s Deferral Election for a Plan Year,
the distribution of all or a portion of a Participant’s Accounts, and or the
acceleration of any installment payments being made from the Plan, but only to
the extent reasonably necessary to relieve an Unforeseeable Emergency, including
any tax payable upon such payment. In any event, payment may not be made to the
extent such Unforeseeable Emergency is or may be satisfied through reimbursement
by insurance or otherwise, including, but not limited to, revocation of the
Participant’s Deferral Election, liquidation of the Participant’s assets, to the
extent that such liquidation would not in and of itself cause severe financial
hardship.
3.5    Distribution upon Death. Upon the death of a Participant, either before
or after a Separation from Service, and including a death that occurs while
payment is being made in installments, all elections under Section 3.1 or 3.2
shall be revoked, and the Participant’s entire Account balance shall be paid to
his/her Beneficiary as soon as practical, but in no event more than ninety (90)
days after his/her date of death.
3.6    Source of Payment. All payment of benefits under the Plan shall be made
directly from the general funds of the Participant’s Employer. Each Employer
shall establish separate bookkeeping accounts to reflect its liability under the
Plan and may, but shall not be obligated to, invest in insurance or annuity
contracts or other assets to assure a source of funds for the payment of
benefits, but any such bookkeeping account, insurance or annuity contracts, or
other investment shall constitute assets solely of such Employer, and
Participants shall have no right, title or interest therein


DM_US 86063509-3.068731.0017    15

--------------------------------------------------------------------------------





prior to payment of their benefits hereunder. The right of any Participant or
other person to receive benefit payments under the provisions of this Plan shall
be no greater than the right of any unsecured general creditor of the
Participant’s Employer. This Plan shall not create nor be construed to create a
trust or fiduciary relationship in favor of any person whatsoever.
3.7    Establishment of Trust. The Company may, but shall in no event be
required to, establish one or more trusts and contribute, or cause Employers to
contribute, amounts to such trusts to be used for the payment of benefits under
this Plan. Any such trust shall be of the type commonly referred to as a “rabbi
trust”, and the Company or Employer shall be treated as the owner of the assets
of such trust for tax purposes in accordance with §671-§678 of the Code. The
assets of any such trust shall remain subject to the claims of creditors of the
Company or the Employer contributing such assets, and no Participant or any
other person shall have any beneficial interest in or other claim to the assets
of any such trust beyond that of a general creditor as provided in Section 3.6.
Any payments made to or on behalf of a Participant or Beneficiary from any such
trust shall fully discharge the liability of the Company or Employer to such
Participant or Beneficiary under the Plan to the extent of the amount so paid.
The Administrator shall have the right to select, remove, and replace the
trustee thereof at any time in its sole discretion, and shall enter into one or
more agreements governing such trust containing such terms as it determines, and
may modify, amend or revoke any such agreements, all in its sole discretion.
3.8    Withholding and Payroll Taxes. The Administrator shall withhold, or shall
direct the person making any payment to withhold, from payments made hereunder
any taxes required to be withheld from a Participant’s wages for the federal or
any state or local government. To the extent that benefits hereunder are subject
to tax under the Federal Insurance Contributions Act or any other law prior to
the time that they become payable, the Administrator may withhold, or direct the
Participant’s Employer to withhold, the amount of such taxes from any other
compensation or other amounts payable to the Participant, or may provide for
such taxes (and any income tax attributable thereto) to be subtracted from the
Participant’s Account balance. The Administrator’s determination of the amount
to be so withheld shall be final and binding on all parties.
3.9    Payment on Behalf of Disabled or Incompetent Persons. If a Plan benefit
is payable to a minor or a person declared incompetent or to a person whom the
Administrator, in its sole discretion, determines to be incapable of handling
the disposition of property, the Administrator may direct payment of such Plan
benefit to the guardian, legal representative or person having the care and
custody of such minor or incompetent person, or to any other person, including
any family member, whom the Administrator determines in its sole discretion to
be best suited to receive and apply the payment for the benefit of such person.
The Administrator may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution of the Plan
benefit. Such distribution shall completely discharge the Company and the
Participant’s Employer from all liability with respect to such benefit.


DM_US 86063509-3.068731.0017    16

--------------------------------------------------------------------------------





3.10    Missing Participants or Beneficiaries. If the Administrator is unable to
locate any Participant, Beneficiary or other person entitled to benefits under
this Plan, the Administrator may, in its sole discretion, either cause all or a
portion of such payment to be forfeited and to reduce its obligations under this
Plan, or may pay all or a portion of such benefit to members of the missing
person’s family or such other person as it may determine in its sole discretion
to be fair and equitable. Any payment made pursuant to this Section 3.10 shall
fully discharge the obligation of the Company and all Employers under this Plan
with respect to the amount so paid.
ARTICLE IV    
ADMINISTRATION
4.1    Plan Administrator. This Plan shall be administered by the Company, which
shall be the “administrator” for purposes of §3(16)(A) of the Employee
Retirement Income Security Act of 1974. The Company may designate one or more
persons, who may be officers or Employees of any Employer, to exercise any of
its authority or carry out any of its duties under the Plan, but such person
shall not be considered the “administrator” unless specifically so designated in
a resolution of the Compensation and Human Resources Committee of the Board. In
the absence of any other designation, the senior officer of the Company
responsible for human resources, or persons acting under his/her supervision,
shall be so designated.
4.2    Administrator’s Powers. The Administrator shall have such powers as may
be necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers, rights and duties:
(a)    Interpretation of Plan. The Administrator shall have the power, right and
duty to construe and interpret the Plan provisions and to determine all
questions arising under the Plan including questions of Plan participation,
eligibility for Plan benefits and the rights of Employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to determine the
amount, manner and time of payment of any benefits hereunder.
(b)    Plan Procedures. The Administrator shall have the power, right and duty
to adopt procedures, rules, regulations and forms (as are consistent with the
Plan) to be followed by Employees, Participants, Beneficiaries and other persons
or to be otherwise utilized in the efficient administration of the Plan.
(c)    Benefit Determinations. The Administrator shall have the power, right and
duty to make determinations as to the rights of Employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to afford any
Participant or Beneficiary dissatisfied with such determination with rights
pursuant to a claims procedure adopted by the Administrator in accordance with
Section 4.4.


DM_US 86063509-3.068731.0017    17

--------------------------------------------------------------------------------





(d)    Enforcement of the Plan. The Administrator shall have the power, right
and duty to enforce the Plan in accordance with the terms of the Plan and to
enforce its procedures, rules or regulations.
(e)    Maintenance of Plan Records. The Administrator shall be responsible for
preparing and maintaining records necessary to determine the rights and benefits
of Employees, Participants and Beneficiaries or other persons under the Plan.
(f)    Allocation of Duties. The Administrator shall be empowered to allocate
fiduciary responsibilities and the right to employ agents (who may also be
Employees of the Company) and to delegate to them any of the administrative
duties imposed upon the Administrator.
(g)    Correction of Errors. To correct any errors made in the computation of
benefits under the Plan, and, if a trust has been established, to recover any
contributions made to such trust by mistake of fact or law.
4.3    Binding Effect of Rulings. Any ruling, regulation, procedure or decision
of the Administrator, including any interpretation of the Plan, which is made in
good faith shall be conclusive and binding upon all persons affected by it.
There shall be no appeal from any ruling by Administrator, except as provided in
Section 4.4 below. When making a determination or a calculation, the
Administrator shall be entitled to rely on information supplied by investment
managers, insurance institutions, accountants and other professionals including
legal counsel for the Administrator. Any rule or procedure established by the
Administrator may alter any provision of this Plan that is ministerial or
procedural in nature without the necessity for a formal amendment of the Plan.
4.4    Claims Procedure.
(a)    Any Participant or Beneficiary, or any other person asserting the right
to receive a benefit under this Plan by virtue of his/her relationship to a
Participant or Beneficiary (the “Claimant”), who believes that he/she has the
right to a benefit that has not been paid, must file a written claim for such
benefit in accordance with the procedures established by the Administrator. All
such claims shall be filed not more than one year after the Claimant knows, or
with the exercise of reasonable diligence would have known, of the basis for
such claim. The preceding sentence shall not be construed to require a
Participant or Beneficiary to file a formal claim for the payment of undisputed
benefits in the normal course, but any claim that relates to the amount of any
benefit shall in any event be filed not more than one year after payment of such
benefit commences. The Administrator may retain third party administrators and
recordkeepers for the purpose of processing routine matters relating to the
payment of benefits, but correspondence between a Participant, Beneficiary or
other person and such third parties shall not be considered claims for purposes
of this Section, and a person shall not be considered a Claimant until he/she
has filed a written claim for benefits with the Administrator.


DM_US 86063509-3.068731.0017    18

--------------------------------------------------------------------------------





(b)    All claims for benefits shall be processed by the Administrator, and the
Administrator shall furnish the Claimant within 90 days after receipt of such
claim a written notice that specifies the reason for the denial, refers to the
pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, and explains the
claim review procedures of this Section 4.4, and the Claimant’s right to bring
an action under §502 of ERISA, subject to the restrictions of paragraph (e) if
the request for review is unsuccessful. The 90 day period may be extended by up
to an additional 90 days if the Administrator so notifies the Claimant prior to
the end of the initial 90 day period, which notice shall include an explanation
of the reason for the extension and an estimate of when the processing of the
claim will be complete. If the Administrator determines that additional
information is necessary to process the claim, the Claimant shall be given a
period not less than 45 days to furnish the information, and the time for
responding to the claim shall be tolled during the period of time beginning on
the date on which the Claimant is notified of the need for the additional
information and ending on the day on which the information is furnished (or if
earlier the end of the period for furnishing the information).
(c)    If the claim is denied in whole or in part, or if the decision on the
claim is otherwise adverse, the Claimant may, within 60 days after receipt of
such notice, request a review of the decision in writing. If the claimant
requests a review, the Administrator (or such other fiduciary as the
Administrator may appoint for such purpose) shall review such decision. The
Administrator’s decision on review shall be in writing and furnished not more
than five days after the meeting at which the review is completed, and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the Claimant, shall include specific references to the pertinent
provisions of the Plan on which the decision is based, and shall advise the
Claimant of his/her right to bring an action under §502 of ERISA, subject to the
limitations of paragraph (e).
(d)    The Administrator shall complete its review of the claim not later than
its first meeting that is held at least 30 days after the request for review is
received. If special circumstances require, such as the need to hold a hearing,
the decision may be made by the Administrator not later than its third meeting
held after the request for review is received, in which event the Claimant shall
be notified of the reason for the delay not later than five days after the
meeting at which the review would otherwise have been completed, which notice
shall explain the reason for the delay and include an estimate of the time at
which the review will be complete. Notwithstanding the foregoing, if at any time
the Administrator (or any other fiduciary designated to review appeals) is not
scheduled to meet at least quarterly, the decision on review shall be delivered
to the Claimant not more than 60 days after the request for review is received,
which may be extended to not more than 120 days if special circumstances require
and the notice of extension described above is furnished by the end of the
initial 60 day period.
(e)    As additional consideration for receipt of benefits hereunder, each
Participant agrees and covenants, on behalf of himself, his/her Beneficiaries,
and all persons claiming through him/her, not to initiate any action before any
court, under §502 of ERISA or otherwise, or before any


DM_US 86063509-3.068731.0017    19

--------------------------------------------------------------------------------





administrative agency or quasi-judicial tribunal, for any benefit under the
Plan, without having first filed a claim for such benefit and requested review
of any adverse decision on such claim in accordance with this Section and the
procedures established by the Administrator pursuant to this Section, and in any
event not more than 180 days after receipt of the decision on review of the
adverse claim decision.
(f)    The provisions of this Section are intended to comply with ERISA §503 and
the Department of Labor regulations issued pursuant thereto, and shall be so
construed and applied. Consistent with such regulations, each Claimant shall
have the right to have an authorized representative act on his/her behalf, to
submit arguments and information in support of his/her claim, and to receive,
upon written request and without charge, copies of all documents, records, or
other information that either (i) were relied upon in determining his/her
benefit under the Plan, (ii) were submitted, considered, or generated in the
course of making the benefit determination, even if not relied upon, or (iii)
demonstrate compliance with the administrative processes and safeguards of the
claim and review procedure.
4.5    Payment of Expenses. In general, the Company and the Employers shall pay
the cost of administering the Plan. However, the Administrator may provide for
some or all of the costs incurred in administering the Plan to be charged to the
Plan and deducted from the Accounts of some or all Participants on such basis as
it determines to be equitable in its sole discretion. Without limiting the
generality of the foregoing, the Administrator may provide for the Accounts of
Participants who have elected to defer payment until they reach age fifty-five
to be charged with an administrative fee after they have incurred a Separation
from Service. The amount of such administrative fee shall initially be equal to
30 basis points multiplied by the Account balance per year, subject to change by
the Administrator.
4.6    Indemnity. To the extent permitted by applicable law and to the extent
that they are not indemnified or saved harmless under any liability insurance
contracts, any present or former officers, Employees or directors of the
Company, and each of them shall be indemnified and saved harmless by the Company
from and against any and all liabilities or allegations of liability to which
they may be subjected by reason of any act done or omitted to be done in good
faith in the administration of the Plan, including all expenses reasonably
incurred in their defense in the event that the Company fails to provide such
defense after having been requested in writing to do so.
ARTICLE V    
AMENDMENT AND TERMINATION OF PLAN
5.1    Amendment. The Company may amend the Plan at any time by action of the
Board, or any person to whom the Board may delegate such authority, except that
no amendment shall decrease the vested Account balance of any Participant as of
the effective date of the amendment. The Board has delegated the authority to
amend the Plan, with certain exceptions, to the Compensation and Human Resources
Committee of the Board, and any amendment approved by


DM_US 86063509-3.068731.0017    20

--------------------------------------------------------------------------------





such Committee shall be binding on all parties. In addition, the Administrator
is authorized pursuant to Section 4.3 to adopt rules and procedures that have
the effect of amending technical, administrative or ministerial provisions of
the Plan.
5.2    Termination. The Company may at any time terminate the Plan by action of
the Board. Upon termination, no further allocations shall be made to Accounts,
but Accounts shall continue to be credited with earnings and shall be paid in
accordance with the provisions of the Plan; provided, however, that upon
termination, the Company, to the extent permitted by §409A, may, but shall not
be obligated to, provide that the Account balances of all Participants shall be
fully vested and paid to such Participants in a lump sum, which shall fully
discharge all obligations owed to such Participants under the Plan. Any Employer
may at any time withdraw from the Plan by written notice to the Administrator,
in which event the Plan shall be considered terminated with respect to the
Participants employed by such Employer (or who were so employed at the time of
their termination of employment), and the provisions of this Section 5.2 shall
apply to such Participants only.
ARTICLE VI    
MISCELLANEOUS
6.1    Status of Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide retirement benefits for a select group of management
Employees or highly compensated Employees within the meaning of §201(1),
§301(a)(3), and §401(a)(1) of ERISA and Department of Labor Regulations 29
C.F.R. §2520.104-23, and shall be so construed. The Plan is also intended to
comply in all respects with the requirements of §409A, and to the maximum extent
permitted by law shall be so interpreted and administered. Notwithstanding the
foregoing, under no circumstances shall the Company, the Administrator, the
Employers, or any of their officers, employees or agents, be responsible to
reimburse or indemnify any Participant or Beneficiary for any additional tax
imposed by reason of §409A or any similar law (including any state income tax
law).
6.2    Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
garnishment, seizure or sequestration for the payment of any debts owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency.
Notwithstanding the foregoing, to the extent permitted by §409A, the Company
shall have the right to offset any amount owed to it or the Participant’s
Employer against the amount payable to a Participant or his/her Beneficiary, or
to defer payment until any dispute with respect to any amount owed has been
resolved.
6.3    No Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company or any
Employer and the


DM_US 86063509-3.068731.0017    21

--------------------------------------------------------------------------------





Participant, and neither the Participant nor the Participant’s Beneficiary shall
have any rights against the Company or any Employer except as may otherwise be
specifically provided herein. Moreover, nothing in this Plan shall be deemed to
give a Participant the right to be retained in the service of the Company or any
Employer or to interfere with the right of the Company and each Employer to
discipline or discharge him/her at any time.
6.4    Participant Litigation. In any action or proceeding regarding the Plan,
Participants, Employees or former Employees of the Company or an Employer, their
Beneficiaries or any other persons having or claiming to have an interest in
this Plan shall not be necessary parties and shall not be entitled to any notice
or process. Any final judgment which is not appealed or appealable and may be
entered in any such action or proceeding shall be binding and conclusive on the
parties hereto and all persons having or claiming to have any interest in this
Plan. To the extent permitted by law, if a legal action is begun against the
Company, an Employer, the Administrator, the trustee of any trust established
hereunder, or any person acting on the behalf or under the direction of any of
the foregoing persons, by or on behalf of any person and such action results
adversely to such person or if a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, the costs to any such
person of defending the action will be charged to the amounts, if any, which
were involved in the action or were payable to the Participant or other person
concerned. To the extent permitted by applicable law, acceptance of
participation in this Plan shall constitute a release of the Company, each
Employer, the Administrator and such trustee and their respective agents from
any and all liability and obligation not involving willful misconduct or gross
neglect.
6.5    Participant and Beneficiary Duties. Persons entitled to benefits under
the Plan shall file with the Administrator from time to time such person’s post
office address and each change of post office address. Each such person entitled
to benefits under the Plan also shall furnish the Administrator with all
appropriate documents, evidence, data or information which the committee
considers necessary or desirable in administering the Plan.
6.6    Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Florida to the extent not
pre-empted by the laws of the United States.
6.7    Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.
6.8    Notices. Any notice or filing required or permitted to be given to the
Administrator or the Company under the Plan shall be sufficient if in writing
and hand delivered, or sent by registered or certified mail to the Company at
its principal executive offices, or to Company’s statutory agent. Notices shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Any notice required or permitted to be given to a Participant
shall be sufficient if in writing and hand delivered


DM_US 86063509-3.068731.0017    22

--------------------------------------------------------------------------------





or sent by first class mail to the Participant at the last address listed on the
records of the Company or such Participant’s Employer.
6.9    Successors. The provisions of this Plan shall bind and inure to the
benefit of each Employer and its respective successors and assigns. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise acquire all
or substantially all of the business and assets of an Employer, and successors
of any such corporation or other business entity.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed on this 27th
day of October, 2017.
HSN, INC.


By: /s/ Maria Martinez     




Its: _Chief Human Resources Officer ___


DM_US 86063509-3.068731.0017    23